

116 HR 8094 IH: Dr. Lorna Breen Health Care Provider Protection Act
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8094IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mr. Rose of New York (for himself, Mr. McKinley, Mr. Brindisi, Mr. Riggleman, Mr. Cisneros, Mr. Griffith, and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo address behavioral health and well-being among health care professionals.1.Short titleThis Act may be cited as the Dr. Lorna Breen Health Care Provider Protection Act.2. Behavioral health and well-being training for health care professionalsSubpart 1 of part E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following:764.Behavioral health and well-being training for health care professionals(a)Grant programThe Secretary shall establish a program to award grants to health professions schools, academic health centers, State or local governments, or other appropriate public or private nonprofit entities for funding and participation in health professions and nursing training activities for the training of health care students, residents, or professionals in evidence-informed strategies to reduce and prevent suicide, burnout, behavioral health conditions, including mental health conditions and substance use disorders, among health care professionals, and in evidence-informed strategies to improve health care professionals’ well-being and job satisfaction.(b)EligibilityTo be eligible for a grant under subsection (a), an entity described in such subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Reporting requirementEach entity awarded a grant under this section shall periodically submit to the Secretary a report evaluating the activities supported by the grant.(d)Best practicesThe Secretary may identify and disseminate evidence-informed best practices for reducing and preventing suicide and burnout among health care professionals, and training health care professionals in appropriate strategies and promoting their mental and behavioral health and job satisfaction. Such best practices shall include specific recommendations for reducing and preventing suicide, burnout, and other mental and behavioral health concerns among health care professionals during or in the aftermath of a pandemic, natural disaster, or other crisis.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2025..3.Education and awareness campaign encouraging use of mental and behavioral health services by health care professionals(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, and in consultation with the medical professional community, shall establish a national evidence-based education and awareness campaign targeting health care professionals to encourage such professionals to seek support and treatment for their own mental and behavioral health concerns, help such professionals identify risk factors in themselves and others and learn how best to respond to such risks, with the goal of reducing or preventing suicide, burnout, and mental and behavioral health conditions, and to address stigma associated with seeking mental and behavioral health support and treatment.(b)ReportingNot later than 2 years after the date of enactment of this Act, the Secretary shall provide an update on the campaign’s progress, including a plan for evaluation that includes quantitative and qualitative metrics, and a media and dissemination plan, to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.4.Grants for health care providers to promote mental and behavioral health among their health professional workforceSubpart 1 of part E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.), as amended by section 2, is further amended by adding at the end the following:764A.Grants for health care providers to promote mental and behavioral health among their health professional workforce(a)In generalThe Secretary shall award grants to health care providers, including medical professional associations, to establish or expand evidence-informed programs dedicated to promoting mental and behavioral health among their employees (including contractors) or members who are working on the front lines of the SARS–CoV–2 pandemic.(b)Use of grant fundsA health care provider awarded a grant under subsection (a) shall use amounts under the grant to implement a new program or protocol or expand an existing program or protocol to promote mental and behavioral health among employees (including contractors) or members who have previously treated or otherwise served, or are currently treating or otherwise serving, patients diagnosed with COVID–19, which may include any of the following:(1)Educating employees, including contractors, or membership about risk factors for and signs of self-harm and suicide and mental and behavioral health conditions in accordance with evidence-based practices and standards.(2)Establishing new or enhancing existing evidence-based programs or protocols for preventing mental and behavioral health conditions, suicide, or self-harm.(3)Establishing new or enhancing existing peer-support programs among employees (including contractors) or members.(4)Mental and behavioral health treatment, follow up services and care, or referral for such services identified as appropriate as a result of the screenings or prevention programs and protocol described in paragraphs (1) and (2).(c)Grant termsA grant awarded under subsection (a)—(1)shall be for a period of 3 years; and(2)may be renewed subject to the requirements of this section.(d)Application submissionA health care provider seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(e)PriorityPriority shall be given to applications from health care providers located in current or former COVID–19 hotspots, as determined by the Secretary or health care providers which have diagnosed or treated a higher share of COVID–19 patients, as determined by the Secretary.(f)ReportingA health care provider awarded a grant under subsection (a) shall periodically submit to the Secretary a report evaluating the activities supported by the grant.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for the period of fiscal years 2021 through 2023..5.Comprehensive study on health care professional mental and behavioral health and burnoutSubpart 1 of part E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.), as amended by section 4, is further amended by adding at the end the following:764B.Comprehensive study on health care professional mental and behavioral health and burnout(a)In generalThe Secretary, in consultation with stakeholders, shall conduct a review and submit recommendations to Congress on policies to improve health care professional mental health and prevent burnout.(b)ConsiderationsThe study under subsection (a) shall focus on identifying—(1)the factors that contribute to mental and behavioral health conditions and burnout among health care professionals;(2)the barriers to seeking and accessing mental and behavioral health treatment for health care professionals, including stigma and concerns about licensing and credentialing;(3)the implications of poor mental and behavioral health and burnout among health care professionals for the health care system, the health care workforce, and patient outcomes;(4)the impact of the SARS–CoV–2 pandemic on the mental and behavioral health of health care professionals and related preparedness strategies for future health emergencies;(5)the factors that promote mental and behavioral health and resiliency among health care professionals, including programs or protocols that strengthen mental and behavioral health or prevent burnout among health care professionals; and(6)the efficacy of health professional training programs that promote resiliency and improve mental health.(c)RecommendationsThe study required under subsection (a) shall include recommendations related to—(1)improving mental and behavioral health and preventing burnout among health care professionals;(2)removing barriers to mental and behavioral health care for health care professionals; and(3)strategies to promote resiliency among health care professionals and other employees and contractors in health care settings.(d)CompletionThe Secretary shall ensure that the study under subsection (a) is completed and submitted to Congress and made publicly available not later than 3 years after the date of enactment of this section. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for the period of fiscal years 2021 through 2023..